UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

September 10, 2020
Memorandum
TO:

Directors of State Lead Agencies that are also State Educational Agencies (SEAs)

FROM:

Mark Schultz
Commissioner, Rehabilitation Services Administration
Delegated the authority to perform the functions and duties of the
Assistant Secretary for the Office of Special Education and Rehabilitative
Services

SUBJECT:

Waiver Authority for the Period of Availability for Individuals with Disabilities
Education Act (IDEA) Part C Funds for Federal fiscal year (FFY) 2018

Under section 3511(b)(1)(B) of the Coronavirus Aid, Relief, and Economic Security Act
(CARES Act), Pub. L. No. 116-136 (March 27, 2020), the Secretary of Education is authorized
to consider waivers to extend the period of availability of certain Federal funds to SEAs
responsible for implementing Federal programs. The CARES Act provides substantial relief to
children, families, educators, and service providers who have been profoundly affected by the
Novel Coronavirus Disease (COVID-19). Funds provided under Part C of IDEA are to assist
each State to maintain and implement a statewide, comprehensive, coordinated,
multidisciplinary, interagency system to provide early intervention services for infants and
toddlers with disabilities and their families. Under the CARES Act, State Lead Agencies that are
also SEAs may request a waiver for the period of availability for the use of IDEA Part C funds.
The CARES Act does not authorize the Secretary to consider waivers from State Lead Agencies
that are not SEAs.
Specifically, as a State Lead Agency that is also an SEA, you may request a waiver on behalf of
your State that will permit the IDEA Part C lead agency to use Federal fiscal year (FFY) 2018
IDEA Part C grant award funds for an additional year beyond what is known as the Tydings
period. This action is taken as a result of the on-going national emergency declared by the
President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and to
assist in your planning for how to continue the provision of early intervention services to infants,
toddlers and children with disabilities and their families.
Your State may now submit a streamlined waiver request for an extension of the period of
availability in Section 421(b) of the General Education Provisions Act (GEPA) for FFY 2018
IDEA Part C grant award funds. Upon approval of a waiver, the FFY 2018 IDEA Part C grant
award funds will be available for obligation by the State lead agency through September 30,
2021 and may be liquidated through December 30, 2021. OSERS is committed to acting on and
responding to complete waiver requests as quickly as possible. To that end, a waiver template is
available which, if completed and submitted electronically to IDEAwaiver@ed.gov, will result
in an expedited response from the Department. The waiver template in fillable portable
document

format (PDF) is attached to this memorandum and is also posted at www.ed.gov/coronavirus.
The attached request must be signed by the SEA State lead agency. Your State’s SEA
representative (Chief State School Officer or other authorized representative) will need to submit
the waiver request.
Thank you for your ongoing work in support of educators, families, and infants, toddlers and
children with disabilities during these extraordinary circumstances. If you have questions or need
additional information regarding submission of your IDEA Part C waiver request, please contact
us at IDEAwaiver@ed.gov. If you have general questions regarding COVID-19 and how the
U.S. Department of Education can best support you, please contact COVID-19@ed.gov. I
encourage you to continue to monitor information regarding COVID-19 from the Centers for
Disease Control and Prevention and stay abreast of information and resources for schools and
school personnel at http://www.ed.gov/coronavirus.

Attachment
cc: Part C Coordinators of SEA lead agencies

2

